Exhibit 10.7 (d)

 

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

Specimen Performance-Based Restricted Stock Units Agreement – Employee

This Performance-Based Restricted Stock Units Agreement (“Agreement”)
(consisting of this page containing designations and the Performance-Based
Restricted Stock Units Terms and Conditions attached hereto or delivered
concurrently herewith) evidences the grant by HORACE MANN EDUCATORS CORPORATION,
a Delaware corporation (the “Company”) to you of performance-based Restricted
Stock Units (“Units”) under the 2010 Comprehensive Executive Compensation Plan
(“Plan”).

 

 

Grantee:

     

(“Employee” or “you”)

 

Grant Date:

       

Target Number of Units Granted:

       

Performance Period:    January 1, 20___ through December 31, 20 ___

 

Vesting:    Except as otherwise provided in this Agreement, the number of Units
earned based on satisfaction of performance goals at the end of the Performance
Period shall, subject to your continued employment, become vested and
nonforfeitable as follows:

 

            ____% of the earned Units shall vest on the first anniversary of the
expiration of the Performance Period.

 

            ____% of the earned Units shall vest on the second anniversary of
the expiration of the Performance Period.

 

Performance Goals:    Performance Goals are as follows:

 

Metric       Weighting           

    Threshold (50% of    

Target # Earned)

        Target (100%) Earned         Maximum (200% of
Target Number
Earned)                                                                       
                                                                               
        

 

 

Earned awards for performance levels between threshold and target performance
levels and between target and maximum performance levels are calculated based on
a straight-line interpolation.

 

Settlement:    The Units, together with Units, if any, credited as a result of
Dividend Equivalents, will be settled by delivery of one share of the Company’s
Stock for each Unit being settled, as follows: (Administrator to check one)

 

___ No election to defer settlement has been made and the Units shall be settled
as soon as administratively practicable after the date they become
nonforfeitable, subject to the Terms and Conditions herein.

 

___ A valid election to defer settlement has heretofore been filed with the
Company, and settlement shall be made in accordance with such election, whose
terms are incorporated by reference.

 

The Units (Administrator to choose one)____ include ___ do not include a right
to Dividend Equivalents, which shall become nonforfeitable and be settled at the
same time and manner as the Units to which they relate. The term “Units”
includes any Dividend Equivalents credited to Employee’s Account.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Employee has acknowledged the provisions of this
Agreement.

 

    

HORACE MANN EDUCATORS CORPORATION

Date:______________________

  

By:_____________________

Title_____________________

Attachment: Performance-Based Restricted Stock Unit Terms and Conditions 3/1/11

 

 

 



--------------------------------------------------------------------------------

HORACE MANN EDUCATORS CORPORATION

2010 Comprehensive Executive Compensation Plan

PERFORMANCE-BASED RESTRICTED STOCK UNITS

TERMS AND CONDITIONS

The following Terms and Conditions apply to the Restricted Stock Units granted
to Employee by the Company and Units resulting from Dividend Equivalents (if
any), as specified in the Restricted Stock Units Agreement of which these Terms
and Conditions form a part. Certain terms of the Units, including the number of
Units granted, general vesting date(s) and settlement date, are set forth on the
designations page.

1. General.    By accepting the grant of the Units, Employee agrees to be bound
by all of the terms and provisions of this Agreement and the Plan (as presently
in effect or later amended) which are incorporated herein by reference, the
rules and regulations under the Plan adopted from time to time, and any
interpretations, decisions and determinations the Compensation Committee of the
Company’s Board of Directors (the “Committee”) may make from time to time. Terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan, except that the term “Units” shall refer solely to the Units granted
hereunder. If there is any conflict between the provisions of this Agreement and
mandatory provisions of the Plan, the provisions of the Plan govern.

2. Account for Employee.    The Company shall maintain a bookkeeping account for
Employee (the “Account”) reflecting the number of Units granted hereunder, and
adjusted for any Dividend Equivalents or other adjustments to the Units or any
settlement or forfeiture thereof.

3. Settlement in General; Six-month Delay for Specified Employees.    Settlement
of Units for which no valid deferral election is in effect shall be made as soon
as practicable following the date such the Units become nonforfeitable, and in
any event within 75 days following such date, except as provided in paragraph
5(c) or (d). Settlement of units for which a valid deferral election is in
effect shall be made in accordance with such deferral election. Notwithstanding
the foregoing provisions of this paragraph 3, if the Employee is a Specified
Employee on the date of termination of service, any Units subject to Code
Section 409A becoming subject to settlement on account of termination of service
for any reason other than death shall not be settled earlier than six months and
one day after the Employee’s termination of service.

4. Nontransferability and Other Limitations..    Until a Unit has been settled,
Employee may not transfer the Unit or any rights relating thereto to any third
party other than by will or the laws of descent and distribution, except for
transfers to a Beneficiary or as otherwise permitted and subject to the
conditions under Section 12.03 of the Plan. Sales of shares of Stock delivered
in settlement of Units will be subject to any Company policy regulating trading
by Employees. Additional events could result in forfeiture or loss of the Units.

5. Termination of Service; Death, Disability, Retirement Eligibility; Change in
Control    Except as provided below in this paragraph 5, if Employee has a
termination of service for any reason, any unvested Units shall thereupon be
forfeited immediately.

(a) Death or disability.    If Employee incurs a disability (as defined below)
or has a termination of service on account of Employee’s death prior to the date
an earned Unit becomes vested, the earned Unit shall thereupon become vested and
no longer subject to

 

1



--------------------------------------------------------------------------------

forfeiture, and shall be settled in accordance with the terms designated in this
Agreement under “Settlement Date.” If the Employee’s disability or termination
of service on account of death occurs prior to the end of the applicable
Performance Period, the number of an Employee’s earned Units shall be a prorata
portion of the number of Units that would have been earned if Employee had
remained employed (not disabled) throughout the Performance Period, determined
assuming target performance. The earned Units shall be vested and nonforfeitable
immediately and shall be settled in accordance with the terms designated in this
agreement under “Settlement Date.” The prorata portion shall be determined by
multiplying the number of Units that would have been so earned times a fraction
(the “Proration Fraction”), the numerator of which is the number of days
Employee was employed and not disabled during the Performance Period, and the
denominator of which is the total number of days in the Performance Period. An
Employee will be “disabled” for purposes of this paragraph 5(a) if the employee
has a disability determined under Internal Revenue Code Section 409A regulations
1.409A-3(i)(4).

(b) Retirement Eligibility.    If Employee would become Eligible to Retire (as
defined below) prior to the second anniversary of the end of the performance
period, then any Units earned shall be vested and not subject to forfeiture, and
shall be settled (notwithstanding anything to the contrary in the designations)
50% on the first anniversary of the expiration of the Performance Period and 50%
on the second anniversary of the expiration of the Performance Period (whether
or not the Employee has a termination of service prior to settlement), other
than as provided in paragraphs 5(a) above. If the Employee actually Retires
prior to the expiration of the Performance Period, the number of the Employee’s
earned Units shall be a pro rata portion of the number of Units that would have
been earned if Employee had remained employed throughout the Performance Period,
determined based on actual performance, which Units shall be vested and
nonforfeitable and shall be settled (notwithstanding anything to the contrary in
the designations) 50% on the first anniversary of the expiration of the
Performance Period, and 50% on the second anniversary of the expiration of the
Performance Period, subject to paragraph 5(a) above. The pro rata portion of
such earned Units shall be determined by multiplying the number of Units that
would have been earned times the Proration Fraction (as defined above). An
Employee shall be Eligible to Retire upon the earlier of (i) age 65 and 5 years
of service, or (ii) age 55 and 10 years of service. Notwithstanding the
foregoing, all Units shall be forfeited in the event of a termination of service
for Cause.

(c) Change in Control.    If a Change in Control (as defined in Section 3.08(b)
of the Plan) occurs, Units that became vested under paragraph 5(b) shall be
immediately settled. If on or after the occurrence of such Change in Control,
but prior to the first anniversary thereof, Employee (i) has an involuntary
termination of service by the Company other than for Cause and other than on
account of death and is not disabled (as provided in paragraph 5(a)), or
(ii) has a constructive termination, any unvested Units shall thereupon become
vested and no longer subject to forfeiture, and shall be settled in accordance
with the terms designated in this agreement under “Settlement Date.”
Determination of whether Employee has had a constructive termination shall be
made by the Committee in its discretion, consistent with the “good reason”
definition in Internal Revenue Code Section 409A regulations 1.409A-1(n)(2).

 

6.

Dividend Equivalents and Adjustments.

(a) Dividend Equivalents.    Dividend Equivalents will be credited on Units
(other than Units that, at the relevant record date, previously have been
settled or forfeited) and deemed

 

2



--------------------------------------------------------------------------------

reinvested in additional Units. Such crediting shall be as follows, except that
the Committee, in its discretion, may vary the manner of crediting (for example,
by crediting cash dividend equivalents rather than additional Units for
administrative convenience), and Dividend Equivalents so credited will be
distributed or settled when the underlying Account is settled:

(i) Cash Dividends.    If the Company declares and pays a dividend or
distribution on Stock in the form of cash, then additional Units shall be
credited to Employee’s Account in lieu of payment or crediting of cash dividend
equivalents equal to the number of Units credited to the Account as of the
relevant record date multiplied by the amount of cash paid per share in such
dividend or distribution divided by the Fair Market Value of a share of Stock at
the payment date for such dividend or distribution.

(ii) Non-Stock Dividends.    If the Company declares and pays a dividend or
distribution on Stock in the form of property other than shares of Stock, then a
number of additional Units shall be credited to Employee’s Account as of the
payment date for such dividend or distribution equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
multiplied by the fair market value of such property actually paid as a dividend
or distribution on each outstanding share of Stock at such payment date, divided
by the Fair Market Value of a share of Stock at such payment date.

(iii) Stock Dividends and Splits.    If the Company declares and pays a dividend
or distribution on Stock in the form of additional shares of Stock, or there
occurs a forward split of Stock, then a number of additional Units shall be
credited to Employee’s Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to the
Account as of the record date for such dividend or distribution or split
multiplied by the number of additional shares of Stock actually paid as a
dividend or distribution or issued in such split in respect of each outstanding
share of Stock.

(b) Adjustments.    The number of Units credited to Employee’s Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights with respect to Units or to reflect any changes in the number
of outstanding shares of Stock resulting from any event referred to in
Section 12.05 of the Plan or otherwise, in the discretion of the Committee.

7.      Employee Representations and Warranties.    Employee acknowledges
receipt of Form S-8 Prospectus in connection with the grant of Units. As a
condition to the settlement of the Units, the Company may require Employee to
make any representation or warranty to the Company as may be determined by the
Committee or by counsel to the Company to be appropriate or required by law or
regulation.

8.      Miscellaneous.

(a) Binding Agreement; Written Amendments.    This Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties. The
Plan, this Agreement and any deferral election relating to the Units constitute
the entire agreement between the parties with respect to the Units, and
supersede any prior agreements or understandings with respect to the Units. No
amendment or alteration of this Agreement which may impose any additional
obligation upon the Company shall be valid unless expressed in a written
instrument duly executed in the name of the Company, and no amendment,
alteration,

 

3



--------------------------------------------------------------------------------

suspension or termination of this Agreement which materially impairs the rights
of Employee with respect to the Units shall be valid unless expressed in a
written instrument executed by Employee. Any amendment, alteration, suspension
or termination required by law or the terms of any Agreement to which the
Company is a party, or necessary to preserve or improve the tax status of the
Units for the Employee shall be deemed not to materially impair the rights of
the Employee with respect to the Units.

(b) No Promise of Continued Employment.    The Units and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that Employee has a right to continue as an officer or employee of
the Company for any period of time, or at any particular rate of compensation.

(c) Governing Law.    The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and in accordance with applicable federal law.

(d) Fractional Units and Shares.    The number of Units credited to Employee’s
Account shall include fractional Units calculated to at least two decimal
places, unless otherwise determined by the Committee. Upon settlement of the
Units Employee shall be paid, in cash, an amount equal to the value of any
fractional share that would have otherwise been deliverable in settlement of
such Units.

(e) Mandatory Tax Withholding.    Unless otherwise determined by the Committee,
at the time the Units become subject to tax, the Company will withhold from any
shares deliverable in settlement of the Units (or if the Units become subject to
tax prior to the settlement date, the Company will reduce the number of Units in
the Employee’s Account), in accordance with Section 12.06 of the Plan, the
number of whole shares of Stock having a value nearest to, but not exceeding,
the amount of income and employment taxes required to be withheld under
applicable laws and regulations, and pay the amount of such withholding taxes in
cash to the appropriate taxing authorities. Employee will be responsible for any
withholding taxes not satisfied by means of such mandatory withholding and for
all taxes in excess of such withholding taxes that may be due with respect to
the Units upon vesting or settlement or otherwise.

(g) Unfunded Obligations.    The grant of the Units and the maintenance of
Employee’s Account shall be by means of bookkeeping entries on the books of the
Company and shall not create in Employee any right to, or claim against any,
specific assets of the Company, nor result in the creation of any trust or
escrow account for Employee. With respect to Employee’s entitlement to any
distribution hereunder, Employee shall be a general creditor of the Company.

(h) Notices.    Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, Shared Services: HR Financial Services, and any notice to the
Employee shall be addressed to the Employee at Employee’s address as then
appearing in the records of the Company.

(i) No Shareholder Rights.    Employee and any Beneficiary shall not have any
rights with respect to Stock (including voting rights) covered by this Agreement
prior to the settlement of the Units and distribution of the shares of Stock as
specified herein.

 

4



--------------------------------------------------------------------------------

Effective 3/1/11

 

5